DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application, which has a filing date on or after March 16, 2013, claims priority to Application No. 14/470707 filed on 08/27/2014, 13/444584 filed on 04/11/2012 and 61/481503 filed on 05/02/2011. A review of the disclosures of both the instant application and the parent applications, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention that fails to have support in the earlier filed applications because the earlier filed applications do not provide 
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Claim Objections
Claims 6, 9, 11, 13-16 and 18 are objected to because of the following informalities: in claim 6, line 3 “the dosage” should read --a dosage--; in claim 9 “claim6” should read --claim 6--; in claim 9, line 2 “the amount” should read --an amount--; in claim 11, line 9 “the dosage” should read --a dosage --; in claim 13 “the two radiation” should read -- the at least two radiation--; in claim 14, line 5 “after it has been” should read --after being--; in claim 15, line 8 “the position” should read --a position--; and in claim 18, in line 3 “the dosage” should read --a dosage--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 2005/0010110 A1; cited by Applicant on IDS dated 09/29/2020) (Black).
Referring to claim 1: Black teaches a method (see figures 7A-D; paragraphs [0105]-[0108]) comprising: inserting a catheter (see figures 7B, #730’) into a urethra of a patient (see figure 7A; paragraphs [0105]-[0108]), the catheter comprising a catheter distal end (see figure 7B; wherein the distal end is generally indicated by #733p), a catheter proximal end (see figure 7B; wherein the proximal end is generally designated by #36), and at least one lumen extending therebetween (see figures 7C-D; paragraphs [0105]-[0108]; wherein it is clear that the catheter has at least a urinary drain channel, #733, and at least one lumen for holding the sensor substrate, #30s, with at least one radiation sensor, #63m, positioned on a distal end of the substrate); 
	Referring to claim 2: Black further teaches after the catheter has been positioned the selected distance distally beyond the target treatment area, further comprising the step of imaging the catheter (see paragraph [0105]; wherein an imaging modality can image the device, which includes the catheter and sensor substrate, to determine the position of the sensor relative to the target location).
	Referring to claims 3 and 4: Black further teaches the target treatment area is a location substantially adjacent to a penile bulb or a prostate of the patient (see figures 7A-D; paragraphs [0105]-[0108]; wherein the target treatment area is the prostate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Testardi (US 2003/0163016 A1) in view of Black.
Referring to claim 1: Testardi teaches a method (see paragraphs [0042]-[0046] and [0051]) comprising: inserting a catheter (see figure 1, #4; paragraphs [0040] and [0043]; wherein the guide channel includes a catheter) into a patient, the catheter comprising a catheter distal end (see figure 1, #4a), a catheter proximal end (see figure 1, #4b), and at least one lumen (see figure 1; paragraph [0040]; wherein it is clear the guide channel, #4, includes at least one lumen) extending therebetween; advancing the catheter until the distal end of the catheter has been positioned at a selected distance from a target treatment area (see paragraph [0040]; wherein the guide channel is advanced in the body until the distal end is in the vicinity of the radiation field, #2); and advancing at least one sensor (see figure 1, #5) along the at least one lumen of the catheter (see paragraph [0044]), such that the at least one sensor is placed at the target treatment area (see figure 1); wherein the at least one sensor is comprised of a radiation sensor (see paragraphs [0040] and [0051]). Testardi is silent to inserting the catheter into a urethra of the patient; and advancing the catheter until the distal end of the catheter has been positioned a selected distance distally beyond a target treatment area. 
Black teaches a method (see figures 7A-D; paragraphs [0105]-[0108]) for evaluation of a delivered radiation dose during treatment of male genourinary system including a patient’s prostate (see paragraphs [0090] and [0105]-[0108]) and comprising: inserting a catheter (see figures 7B, #730’) into a urethra of a patient (see figure 7A; paragraphs [0105]-[0108]); advancing the catheter along the urethra until the distal end of the catheter has been positioned a selected distance distally beyond a target treatment area (see paragraphs [0105]-[0107]; wherein 
	Referring to claim 2: Testardi, as modified by Black, further teaches after the catheter has been positioned the selected distance distally beyond the target treatment area, further comprising the step of imaging the catheter (see Testardi paragraphs [0040]-[0041] and [0046]; Black paragraph [0105]; wherein an imaging modality can image the device to determine the position of the sensor relative to the target location).
	Referring to claims 3 and 4: Black further teaches the target treatment area is a location substantially adjacent to a penile bulb or a prostate of the patient (see figures 7A-D; paragraphs [0105]-[0108]; wherein the target treatment area is the prostate).
Referring to claim 5: Testardi further teaches connecting the at least one sensor to a photodetector (see figure 1, #6; paragraphs [0040] and [0046]; wherein the photodetector is a photo-multiplier tube).
Referring to claim 6: Testardi further teaches delivering radiation to the target treatment area (see paragraph [0045]) and monitoring the dosage of delivered radiation (see paragraph [0051]) but is silent to monitoring the dosage of delivered radiation in real-time. Black further teaches monitoring the dosage of delivered radiation in real-time (see paragraphs [0112] and [0117]). It would have been obvious to one of ordinary skill in the art to modify the method of Testardi, as modified by Black, to monitor the dosage delivered in real-time like taught by Black in order to provide feedback to the clinician of comparison of projected vs. actual dosage so as to aid in treatment adjustments (see Black paragraphs [0112] and [0117]). 
	Referring to claim 9: Testardi further teaches sensing the amount of delivered radiation with the at least one sensor (see paragraphs [0040] and [0051]).
Referring to claim 10: Testardi, as modified by Black, is silent to transferring the monitored dosage of delivered radiation to a patient medical record, wherein the monitored dosage of delivered radiation is stored on a computer readable medium. However, Black further teaches the monitored dosage of delivered radiation is transferred to a patient medical record (see paragraphs [0009], [0017], [0131] and [0136]) stored on a computer readable medium (see paragraphs [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Testardi, as modified by Black, with a step of transferring the monitored dosage of delivered radiation to a patient medical record stored on a computer readable medium like taught by Black in order to allow a physician .
Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Testardi in view of Black in view of Nakayma et al. (US 2007/0201617 A1) (Nakayma).
	Referring to claim 7: With regards to claim 6 above, it is common and well known in the art to cease delivery of radiation to target treatment areas upon reaching a target dosage level of radiation in order to limit over exposure of non-target areas, however, Testardi, as modified by Black, is silent to stopping delivery of radiation to the target treatment area upon a target dosage level of radiation being detected by the at least one sensor. Nakayama teaches at least one sensor (see paragraph [0038], #47) configured to detect a dose of radiation; an exposure controller (see paragraph [0038], #72) for calculating a radiation dosage applied to a target region; and automatically stopping application of radiation to the target region when a radiation dosage reached a predetermined value (see paragraph [0038]). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Testardi, as modified by Black, with a step of stopping delivery of radiation upon a target dosage level of radiation being detected like taught by Nakayama in order to reduce exposure and/or damage to non-target tissue by over exposure of the target area.
Referring to claim 8: Testardi, as modified by Black, is silent to transferring the monitored dosage of delivered radiation to a patient medical record, wherein the monitored dosage of delivered radiation is stored on a computer readable medium. However, Black further teaches the monitored dosage of delivered radiation is transferred to a patient medical record (see paragraphs [0009], [0017], [0131] and [0136]) stored on a computer readable medium (see paragraphs [0013]). It would have been obvious to one of ordinary skill in the art before the 
Referring to claim 11: Testardi teaches a method (see paragraphs [0042]-[0046] and [0051]) comprising: inserting a catheter (see figure 1, #4; paragraphs [0040] and [0043]; wherein the guide channel includes a catheter) into a patient, the catheter comprising a catheter distal end (see figure 1, #4a), a catheter proximal end (see figure 1, #4b), and at least one lumen (see figure 1; paragraph [0040]; wherein it is clear the guide channel, #4, includes at least one lumen) extending therebetween; advancing the catheter until the distal end of the catheter has been positioned a selected distance from a target treatment area (see paragraph [0040]; wherein the guide channel is advanced in the body until the distal end is in the vicinity of the radiation field, #2); advancing a sensor cable (see figure 1, #5) along at least one lumen of the catheter such that the sensor cable is placed at the target treatment area (see figure 1; paragraph [0044]); delivering radiation to the target treatment area (see paragraph [0045]); and monitoring in the dosage of delivered radiation (see paragraph [0051]). Testardi is silent to inserting the catheter into a urethra of the patient; advancing the catheter until the distal end of the catheter has been positioned a selected distance distally beyond a target treatment area; monitoring the dosage of delivered radiation in real-time; and stopping delivery of radiation to the target treatment area upon a target dosage level of radiation being detected.
Black teaches a method (see figures 7A-D; paragraphs [0105]-[0108]) for evaluation of a delivered radiation dose during treatment of male genourinary system including a patient’s 
While, it is common and well known in the art to cease delivery of radiation to target treatment areas upon reaching a target dosage level of radiation in order to limit over exposure of non-target areas, Testardi, as modified by Black, is silent to stopping delivery of radiation to the target treatment area upon a target dosage level of radiation being detected by the at least one sensor. Nakayama teaches at least one sensor (see paragraph [0038], #47) configured to detect a .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Testardi in view of Black in view of Nakayma, as applied to claim 11 above, in view of Beddar et al. (US 2012/0068075 A1; cited by Applicant on IDS dated 09/29/2020) (Beddar).
Referring to claims 12 and 13: Testardi, as modified by Black and Nakayma, is silent to the sensor cable is comprised of at least two radiation detecting sensors. Beddar teaches measuring radiation levels in vivo in real time (see abstract) using a sensor cable (see figure 3, #100) comprised of at least two radiation detecting sensors (see figures 1, 3 and 4; paragraphs [0063]-[0067] and [0078]), wherein the two radiation detecting sensors are configured to be in an offset position relative to each other (see figure 3-4, wherein the plurality of radiation detecting sensors are both axially and longitudinally offset position relative to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor cable of Testardi, as modified by Black and Nakayma, with at least radiation detecting sensors positioned in an offset position relative to each other like taught by Beddar in order to measure radiation dose at multiple specific points, lengths or areas (see Beddar paragraph [0065] and [0078]).
Referring to claim 14: Black further teaches the catheter further comprises a balloon (see figure 7B, #734) along the catheter distal end, and further comprising the step of: advancing the catheter along the urethra until the balloon is placed within a bladder; and inflating the balloon after it has been placed in the bladder, thereby securing the catheter in place (see paragraphs [0105]-[0108]; wherein it is common and well known in the art that following placement of balloon catheter in the bladder the balloon is inflated to anchor the catheter).
Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Testardi in view of Black in view of Pullen (Inserting an indwelling urinary catheter in a male patient, Nursing2004: July 2004 - Volume 34 - Issue 7 - p 24).
Referring to claim 15: Testardi teaches a method (see paragraphs [0042]-[0046] and [0051]) comprising: inserting a catheter (see figure 1, #4; paragraphs [0040] and [0043]; wherein the guide channel includes a catheter) into a patient, the catheter comprising a catheter distal end (see figure 1, #4a), a catheter proximal end (see figure 1, #4b), and at least one lumen (see figure 1; paragraph [0040]; wherein it is clear the guide channel, #4, includes at least one lumen) extending therebetween; advancing the catheter until the distal end of the catheter has been positioned at a selected distance from a target treatment area (see paragraph [0040]; wherein the guide channel is advanced in the body until the distal end is in the vicinity of the radiation field, #2); advancing a sensor cable (see figure 1, #5) along at least one lumen of the catheter to a target treatment area (see figure 1; paragraph [0044]); imaging the catheter after the sensor cable has been placed at the target treatment area (see paragraphs [0040]-[0041] and [0046]); and adjusting the position of the sensor cable within the at least one lumen of the catheter (see paragraph [0040] and [0048]). Testardi is silent to inserting the catheter into a urethra of the patient and advancing the catheter until urine flow is detected; and advancing the catheter until 
Black teaches a method (see figures 7A-D; paragraphs [0105]-[0108]) for evaluation of a delivered radiation dose during treatment of male genourinary system including a patient’s prostate (see paragraphs [0090] and [0105]-[0108]) and comprising: inserting a catheter (see figures 7B, #730’) into a urethra of a patient see figure 7A; paragraphs [0105]-[0108]); advancing the catheter into the urethra see paragraphs [0105]-[0107]; wherein the distal end of the catheter is advanced beyond the target treatment area, e.g., the prostate, to be positioned within the bladder); advancing a sensor (see figures 7A-D, #63m; paragraphs [0105]-[0107]; wherein the sensor, #63m, is positioned on a distal end of substrate, #30s, which is configured to slide into and/or out of the catheter body to allow for positional adjustment of the sensor within the subject) along the at least one lumen of the catheter to a target treatment area (see paragraphs [0105]-[0107]; wherein the sensor is positioned in the prostatic urethra); imaging the catheter after the sensor has been placed at the target treatment area (see paragraph [0105]; wherein an imaging modality can image the device, which includes the catheter and sensor substrate, to determine the position of the sensor relative to the target location); and adjusting the position of the sensor cable within the at least one lumen of the catheter relative to the target treatment area (see paragraph [0105]). Black further teaches advancing the catheter into the urethra until the distal end of the catheter resides in the bladder and adjusting the position of the sensor within the at least one lumen of the catheter (see paragraphs [0105]-[0108]). It would have been obvious to one of ordinary skill in the art to modify the method of Testardi, with steps of inserting the catheter into a urethra of patient until the distal end of the catheter has been positioned in the 
While Black, specifically teaches advancing the catheter until the end of the catheter resides in the bladder, Testardi, as modified by Black, does not specifically teach advancing into the urethra until urine flow is detected. Pullen teaches a method of inserting a catheter in a male patient, comprising: advancing the catheter into the urethra until urine flow is detected (see paragraph following first ◄). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Testardi, as modified by Black, to include advancing the catheter until urine flow is detected like taught by Pullen in order to assist in ensuring the catheter has been positioned in the bladder.
	Additionally, while Black specifically teaches adjusting the position of the sensor cable relative to the target treatment area, Testardi, as modified by Black and Pullen, does not specifically teach adjusting the position of the sensor cable if the image shows the sensor cable is not correctly positioned relative to the target treatment area, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Testardi, as modified by Black and Pullen, to adjust initial placement of the sensor cable in response to imaging data in order to ensure proper radiation detection of the applied radiation dose to the target area.
Referring to claim 16: Testardi further teaches the sensor cable is comprised of at least one radiation detecting sensor (see paragraphs [0040] and [0051]).
Referring to claim 18: Testardi further teaches delivering radiation to the target treatment area (see paragraph [0045]) and monitoring the dosage of delivered radiation using the 
Referring to claim 19: Testardi, as modified by Black and Pullen, is silent to transferring the monitored dosage of delivered radiation to a patient medical record. However, Black further teaches the monitored dosage of delivered radiation is transferred to a patient medical record (see paragraphs [0009], [0017], [0131] and [0136]) stored on a computer readable medium (see paragraphs [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Testardi, as modified by Black and Pullen, with a step of transferring the monitored dosage of delivered radiation to a patient medical record like taught by Black in order to allow a physician to access dosing information following a treatment session (see Black paragraphs [0009], [0013], [0017], [0131] and [0136]).
Referring to claim 20: Black further teaches the target treatment area is located a selected distance proximal to a prostate of the patient (see figures 7A-D; paragraphs [0105]-[0108]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Testardi in view of Black in view of Pullen, as applied to claim 16 above, in view of Beddar.
Referring to claim 17: Testardi, as modified by Black and Pullen, is silent to the sensor cable is comprised of at least two radiation detecting sensors. Beddar teaches measuring radiation levels in vivo in real time (see abstract) using a sensor cable (see figure 3, #100) comprised of at least two radiation detecting sensors (see figures 1, 3 and 4; paragraphs [0063]-[0067] and [0078]), wherein the two radiation detecting sensors are configured to be in an offset position relative to each other (see figure 3-4, wherein the plurality of radiation detecting sensors are both axially and longitudinally offset position relative to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor cable of Testardi, as modified by Black and Pullen, with at least radiation detecting sensors positioned in an offset position relative to each other like taught by Beddar in order to measure radiation dose at multiple specific points, lengths or areas (see Beddar paragraph [0065] and [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791